Citation Nr: 1210025	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  07-01 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to increases in the "staged" (10 percent prior to October 23, 2008 and 50 percent from that date) ratings assigned for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1987 to October 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for PFB of the face and neck.  In November 2010 the Board remanded the matter for additional development.  A November 2011 rating decision increased the rating to 50 percent, effective October 23, 2008.  As the increase was to less than the maximum under the applicable schedular criteria, and because the Veteran has not expressed satisfaction with the rating assigned, the matter remains on appeal.  See AB v. Brown 6 Vet. App. 35 (1993).  The issue has been recharacterized to reflect that staged ratings have been assigned, and that both stages remain on appeal.


FINDINGS OF FACT

1.  Prior to October 23, 2008 the predominant disability feature of the Veteran's PFB was facial disfigurement, which did not involve visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or more than one characteristic of disfigurement.  

2.  From October 23, 2008, the predominant disability feature of the Veteran's PFB continues to be disfigurement, which is not shown to involve visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or six or more characteristics of disfigurement.


CONCLUSION OF LAW

Ratings for PFB in excess of 10 percent prior to October 23, 2008, and/or in excess of 50 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes (Codes) 7813-7806, 7800 (as in effect prior to and since October 23, 2008 revisions).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A May 2005 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  .

The Veteran was afforded VA examinations in July 2005 and in December 2010. The Board finds these examinations adequate as they included both a review of the Veteran's history and an examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B.  Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes which contain the criteria for rating such disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings may be appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim. 

The Board notes that the criteria for rating skin disorder were revised effective October 23, 2008 (while this appeal was pending), and that the Veteran is entitled to review of the revised criteria if he so requests.  However, the regulatory changes apply to diagnostic Codes 7801-7805.  Inasmuch as the instant claim involves application of Codes 7806 and 7800 (neither of which was amended), and because pathology required for rating under Codes 7801-7805 (deep and nonlinear scars, scars involving an area of 144 square inches or more, more than 2 unstable or painful scars, or scars involving not otherwise recognized disabling effects), are shown, further discussion of the regulatory criteria revisions is not necessary.    

Under Code 7800 (for scars producing disfigurement of the head, face, or neck), a 10 percent rating is warranted with one characteristics of disfigurement (outlined below); a 30 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement; a 50 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. §  4.118.

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See Note (1) following Code 7800.

Under Code 7806 (dermatitis or eczema) a 10 percent rating for involvement of at least 5 percent, but less than 20 percent, of the entire body or of exposed areas, or; intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires involvement of more than 40 percent of the entire body or of exposed areas, or constant or near- constant systemic therapy such as with corticosteroids or other immunosuppressive drugs required during the past 12- month period.  38 C.F.R. § 4.118.  

On July 2005 VA skin diseases examination the Veteran reported continuing problems with ingrown hairs, folliculitis, primarily on the nape of his neck.  He reported having some trouble in the bearded area, but primarily not.  In service he had shaving restrictions; since discharge in 1994 he had had his hair braided to minimize the problem.  He had not received any specific treatment in the past year; and noted the problem was under fairly good control.  On examination there were approximately 20 ingrown hairs in the bearded area.  The nape of the neck had a scarred area of approximately 2x3 cm in a normally visible area.  There were no active inflammation or lesions.  The impression was PFB of the anterior and posterior neck.  

On December 2010 VA examination, scars on the nape of the neck were noted.  The greatest length of the scar area was 12.0 cm; the greatest width was 4.0 cm.  The scar was elliptical in shape and covered approximately 40.0 squared cm (about  8 percent of the exposed body surface area, and less than one percent of the total body surface area).  The scars were not adherent to the underlying tissue, but the epidermis and dermis were slightly thickened because the scars were mildly keloid.  They had a bumpy appearance and feel.  The numerous small follicle scars were elevated somewhat.  The area was not tender.  The skin was irregular, but not shiny or atrophic.  The hyperpigmented areas were spotty and collectively occupied approximately one-half of the area described above, approximately (20.0 squared cm.).  Approximately 10.0 squared cm. of the dermis and epidermis was indurated and inflexible.  There was no underlying soft tissue loss.  There were no impaired features of the face.  The scars were not painful on examination.  There was no skin breakdown; the scars were superficial.  There was no apparent limitation of motion or limitation of function, and there was no inflammation or edema; only keloid formation.  The assessment was folliculitis keloidalis secondary to previously treated acne keloidalis nuchae, with no functional limitations, or limitations of activities of daily living or occupation.  


Prior to October 23, 2008

At the outset, the Board finds that the record shows that the predominant feature of the disability was disfigurement.  Notably, there is no indication of involvement beyond the facial area/beard (and that not approximating 20 percent of exposed areas), or of systemic treatment which would warrant consideration of ratings in excess of 10 percent under Code 7806.  The clinical data for this period consist essentially of the findings on 2005 VA examination, and reflect that there were there were approximately 20 ingrown hairs in the bearded area.  The nape of the neck had a scarred area of approximately 2x3 cm in a normally visible area.  There were no active inflammation or lesions.  Such findings do not show visible or palpable tissue loss or gross distortion of a feature/paired set of features; nor do they show more than one characteristic of disfigurement so as to warranted a rating in excess of 10 percent under Code 7800.  Accordingly, the criteria for a rating in excess of 10 percent for PFB are neither met nor approximated, and such rating is not warranted.   

From October 23, 2008

As a 50 percent rating has been assigned for this period of time, the focus is on those criteria that would warrant a rating in excess of 50 percent (under any applicable criteria).  Once again, the Board notes that there is no evidence of involvement of 40 percent or more of exposed areas (the estimated area of exposed area involvement is 8 percent) or of systemic treatment.  Consequently, the Board finds that the predominant disability feature of the PFB is disfigurement.  

The pertinent evidence (showing the scope/severity of the Veteran's PFB) for this period consists essentially of the report of the 2010 VA examination.  The VA examiner noted a 12 cm long by 4 cm wide elliptical shape scar on the nape of the neck, not adherent to underlying tissue, and not tender, shiny or atrophic.  There was no underlying soft tissue loss.  The scars were superficial, painless, and with no skin breakdown.  The examiner opined there was no apparent related limitation of motion or function, or inflammation or edema caused by the scars.  Accordingly, it is not shown that the PFB is manifested by visible or palpable tissue loss, gross distortion or asymmetry of three or more features or paired sets of features, six or more characteristics of disfigurement, so as to warrant the next higher, 80%, rating under the Code 7800 criteria.  

Furthermore, the Board finds no reason to refer this matter for consideration of an extra-schedular evaluation under 38 C.F.R. 3.321(b).  There is no indication at any point in time of symptoms or impairment that are not encompassed by the schedular criteria assigned for such period.  


ORDER

The appeal seeking increases in the "staged" (10 percent prior to October 23, 2008 and 50 percent from that date) ratings assigned for pseudofolliculitis barbae is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


